DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated March 1, 2022.  Claims 1, 2, 6, 7, 10, 16, and 20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
In view of Applicants amendments, the claim objections and 35 USC 112(b) rejections are hereby withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant first argues “There is a key difference between both the goal and the approach of claim 1 and Zinger. In claim 1, the goal is to determine, after execution of a PUT, whether a predetermined coverage criterion has been met, and if so, determine the sequence of instructions (initialization sequence) that resulted in the PUT being invoked.”1 However, this appears to directly contradict the actual language of claim 1, namely “during execution of a software program comprising a procedure, determining...whether an execution of the procedure satisfies a predetermined coverage criterion.” (emphasis added). Furthermore, contrary to the assertions of Applicant, Zinger does not teach “determines, before execution of a code portion, that a coverage criteria has not been met (e.g., by static analysis or by identifying a missed breakpoint).”2 While, missed breakpoints are used, Zinger recites, with emphasis added, “noting which ones are not hit during test-driven program 208 execution.”3 Thus, this cannot happen before execution, as it is unknown until the time of execution whether the breakpoints are hit.  
Zinger further teaches that the coverage information gathered from execution of the breakpoints is used to determine unit test insufficiency4.  The captured information is then used to generate future tests that expand the code coverage.  Thus, Applicant’s argument that “Zinger does not teach the explorative discovery of new tests, as taught by claim 1, since Zinger teaches that the portions of the code to be tested are provided a priori”5 is not persuasive.  Examiner further notes that Applicant has not actually claimed “explorative discovery of new tests.”
Applicant further states, “to help draw out this distinction, claim 1 has been amended to recite, ‘. . . whether an execution of the procedure satisfies a predetermined coverage criterion, the execution of the procedure occurring during execution of the software program’, and ‘recording ... information related to the execution of the procedure to a log, the information based on data received from instrumented code included in the software program and the procedure.’”6 However, it is unclear to Examiner how this draws out any distinction because the software program already comprised the procedure, and thus it was quite clear that execution of the procedure occurs during execution of the software program. And in the context of Zinger, it is also quite clear that when the instrumented software under test is executed, the various instrumented procedures of the software program are executed.7
Lastly, Applicant argues “there is no teaching or suggesting in Mehta which would lead the skilled person to modify Zinger in order to discover a new test during the execution of the program.”8 However, Applicant has not claimed this feature.  Applicant appears to refers to the last limitation of claim 1, which recites, “automatically generating, by the computing system, a unit test for the procedure based on an initialization sequence determined from the log, the initialization sequence comprising a sequence of program instructions which when executed invoke the procedure.”  Nothing in this limitation, or any other limitation, requires discovering a new test during the execution of the program as argued by Applicant.
For the above reasons Applicant’s arguments are not persuasive.

With respect to all other claims, Applicant references the arguments made with respect to claim 1, which are not persuasive for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger et al. (10713151 – hereinafter Zinger) in view of Mehta et al. (20070168998 -- hereinafter Mehta).

	With respect to claim 1, Zinger discloses A computer-implemented method comprising: 
	[during execution of] a software program comprising a procedure, determining, by a computing system comprising one or more computing devices, whether an execution of the procedure satisfies a predetermined coverage criterion, the execution of the procedure occurring during execution of the software program (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution [a software program comprising a procedure, determining, by a computing system comprising one or more computing devices, whether an execution of the procedure satisfies a predetermined coverage criterion]; see also the Abstract.); 
	in accordance with a determination that the execution of the procedure satisfies the predetermined coverage criterion, recording, by the computing system, information related to the execution of the procedure to a log, the information based on data received from instrumented code included in the software program and the procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; see also the Abstract.); and 
	automatically generating, by the computing system, a unit test for the procedure based on an initialization sequence determined from the log, the initialization sequence comprising a sequence of program instructions which when executed invoke the procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:29-38, the program 208 includes a test copy 212 of the program and a capture copy 210 of the program. The test set insufficiency detector 414 detects that the set of tests 216 is insufficient to exercise the non-covered portion of the test copy of the program, so the trigger inserter 410 inserts the trigger in the capture copy 210 of the program [initialization sequence comprising a sequence of program instructions which when executed invoke the procedure]. Then the data capturer 412 captures the ECE data 214 during execution of the capture copy of the program. The capture copy 210 can run as a production copy, for example; col. 21:10-18, the system 400 also includes a data capturer 412 whose code upon execution with the processor and in response to operation of the trigger captures data 214 which aids exercise of the non-covered portion in at least the test environment. Thus, code execution coverage 802 of the program is expanded in the test environment by the capture of data 214 which aids exercise of program code that was not being exercised previously by the set of tests; col. 12:60-61, 534 component test; may also be referred to as "unit test"... tests the operation of a unit in isolation from other units; col. 19:66-col. 20:3, As to unit test insufficiency; col. 23:12-16, Captured 1020 ECE data is made 1022 available for future testing of the program, thereby expanding 1024 coverage 802 of the program; see also Abstract, Captured ECE data is automatically made available in the test environment, thus expanding code execution coverage of the program in the test environment; see also col. 19:14-16, col. 20:57-col. 21:9, and col.23:1-15.).
	Although Zinger discloses instrumenting a software program to determine code coverage (see above), it does not appear to explicitly disclosure during execution of a software program.  However, this is taught in analogous art, Mehta (Fig. 3 and associated text, e.g., [0031], FIG. 3 illustrates a method for dynamic instrumentation of interpreted software code; [0048], The analysis tool may read coverage ... dynamically, and provides a comprehensive report describing which parts of the code were not tested or executed; see also [0032]-[0034], [0047], [0049], and Abstract.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta because “dynamic instrumentation of code ... [is] quite useful” and it can “help test and debug applications like large websites which stay up for a very long period of time and are performance critical,” as suggested by Mehta (see [0018] and [0037]).

	With respect to claim 2, Zinger discloses A computer-implemented method comprising: 
	[during execution of] a software program comprising a first procedure, instrumenting, by a computing system comprising one or more computing devices, a first code section of the [executing] software program associated with the first procedure of the software program to define a first instrumented code section, wherein instrumenting the first code section occurs prior to the first procedure of the software program being executed (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program [instrumenting] in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution [instrumenting the first code section occurs prior to the first procedure of the software program being executed]; see also the Abstract.);  
	during execution of the software program, receiving, by the computing system, first instrumentation data from the first instrumented code section, wherein the first instrumentation data relates to an execution of the first procedure (Id., particularly, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 [during execution of the software program, receiving, by the computing system, first instrumentation data from the first instrumented code section, wherein the first instrumentation data relates to an execution of the first procedure].); 
	determining, by the computing system, whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-22, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program [determining, by the computing system, whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section].); 
	in accordance with a determination that the execution of the first procedure satisfies the first predetermined coverage criterion, recording, by the computing system, first execution information to an execution log, wherein the first execution information is based at least in part on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; see also the Abstract.); 
	constructing, by the computing system, an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:29-38, the program 208 includes a test copy 212 of the program and a capture copy 210 of the program. The test set insufficiency detector 414 detects that the set of tests 216 is insufficient to exercise the non-covered portion of the test copy of the program, so the trigger inserter 410 inserts the trigger in the capture copy 210 of the program [constructing, by the computing system, an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure]. Then the data capturer 412 captures the ECE data 214 during execution of the capture copy of the program. The capture copy 210 can run as a production copy, for example; see also col. 20:57-col. 21:9, and col.23:1-15.); and 
	automatically generating, by the computing system, an arrange section of a unit test for the first procedure of the software program based at least in part on the initialization sequence (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:10-18, the system 400 also includes a data capturer 412 whose code upon execution with the processor and in response to operation of the trigger captures data 214 which aids exercise of the non-covered portion in at least the test environment. Thus, code execution coverage 802 of the program is expanded in the test environment by the capture of data 214 which aids exercise of program code that was not being exercised previously by the set of tests; col. 12:60-61, 534 component test; may also be referred to as "unit test"... tests the operation of a unit in isolation from other units; col. 19:66-col. 20:3, As to unit test insufficiency; col. 23:12-16, Captured 1020 ECE data is made 1022 available for future testing of the program, thereby expanding 1024 coverage 802 of the program; see also Abstract, Captured ECE data is automatically made available in the test environment, thus expanding code execution coverage of the program in the test environment; see also col. 19:14-16.).
	Although Zinger discloses instrumenting a software program (see above), it does not appear to explicitly disclosure during execution of a software program.  However, this is taught in analogous art, Mehta (Fig. 3 and associated text, e.g., [0031], FIG. 3 illustrates a method for dynamic instrumentation of interpreted software code; see also [0032]-[0034] and Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta because “dynamic instrumentation of code ... [is] quite useful” and it can “help test and debug applications like large websites which stay up for a very long period of time and are performance critical,” as suggested by Mehta (see [0018] and [0037]).  

With respect to claim 10, Zinger discloses A computing system comprising: 
one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations (e.g., Fig. 1 and associated text, e.g., col. 17:26-27, The storage medium 114 is configured with binary instructions 116 that are executable by a processor 110.), the operations comprising: 
[during execution] of a software program comprising a first procedure, instrumenting a first code section of the executing software program associated with the first procedure of the software program to define a first instrumented code section, wherein the first code section is instrumented prior to the first procedure of the software program being executed (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program [instrumenting] in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution [instrumenting the first code section occurs prior to the first procedure of the software program being executed]; see also the Abstract.); 
during execution of the software program, receiving first instrumentation data from the first instrumented code section, wherein the first instrumentation data is related to an execution of the first procedure  (Id., particularly, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 [during execution of the software program, receiving first instrumentation data from the first instrumented code section, wherein the first instrumentation data is related to an execution of the first procedure].); 
determining whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-22, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program [determining whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section].); 
in accordance with a determination that the execution of the first procedure satisfies the first predetermined coverage criterion, recording first execution information to an execution log, wherein the first execution information is based at least in part on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; see also the Abstract.); 
constructing an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:29-38, the program 208 includes a test copy 212 of the program and a capture copy 210 of the program. The test set insufficiency detector 414 detects that the set of tests 216 is insufficient to exercise the non-covered portion of the test copy of the program, so the trigger inserter 410 inserts the trigger in the capture copy 210 of the program [constructing an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure]. Then the data capturer 412 captures the ECE data 214 during execution of the capture copy of the program. The capture copy 210 can run as a production copy, for example; see also col. 20:57-col. 21:9, and col.23:1-15.); and 
automatically generating an arrange section of a unit test for the first procedure of the software program based at least in part on the initialization sequence (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:10-18, the system 400 also includes a data capturer 412 whose code upon execution with the processor and in response to operation of the trigger captures data 214 which aids exercise of the non-covered portion in at least the test environment. Thus, code execution coverage 802 of the program is expanded in the test environment by the capture of data 214 which aids exercise of program code that was not being exercised previously by the set of tests; col. 12:60-61, 534 component test; may also be referred to as "unit test"... tests the operation of a unit in isolation from other units; col. 19:66-col. 20:3, As to unit test insufficiency; col. 23:12-16, Captured 1020 ECE data is made 1022 available for future testing of the program, thereby expanding 1024 coverage 802 of the program; see also Abstract, Captured ECE data is automatically made available in the test environment, thus expanding code execution coverage of the program in the test environment; see also col. 19:14-16.).
	Although Zinger discloses instrumenting a software program (see above), it does not appear to explicitly disclosure during execution of a software program.  However, this is taught in analogous art, Mehta (Fig. 3 and associated text, e.g., [0031], FIG. 3 illustrates a method for dynamic instrumentation of interpreted software code; see also [0032]-[0034] and Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta because “dynamic instrumentation of code ... [is] quite useful” and it can “help test and debug applications like large websites which stay up for a very long period of time and are performance critical,” as suggested by Mehta (see [0018] and [0037]).

With respect to claim 20, Zinger discloses A non-transitory computer readable medium comprising one or more instructions which when executed by one or more processors cause the one or more processors to carry out one or more operations (e.g., Fig. 1 and associated text, e.g., col. 17:26-27, The storage medium 114 is configured with binary instructions 116 that are executable by a processor 110.), the operations comprising: 	
[during execution of] a software program comprising a first procedure, instrumenting a first code section of the executing software program associated with the first procedure of the software program to define a first instrumented code section, wherein instrumenting the first code section occurs prior to the first procedure of the software program being executed (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program [instrumenting] in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution [instrumenting the first code section occurs prior to the first procedure of the software program being executed]; see also the Abstract.); 
during execution of the software program, receiving first instrumentation data from the first instrumented code section, wherein the first instrumentation data relates to an execution of the first procedure (Id., particularly, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 [receiving first instrumentation data from the first instrumented code section, wherein the first instrumentation data is related to an execution of the first procedure].); 
determining whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-22, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program [determining whether the execution of the first procedure satisfies a first predetermined coverage criterion based on the first instrumentation data received from the first instrumented code section].); 
in accordance with a determination that the execution of the first procedure satisfies the first predetermined coverage criterion, recording first execution information to an execution log, wherein the first execution information is based at least in part on the first instrumentation data received from the first instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; see also the Abstract.); 
constructing an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:29-38, the program 208 includes a test copy 212 of the program and a capture copy 210 of the program. The test set insufficiency detector 414 detects that the set of tests 216 is insufficient to exercise the non-covered portion of the test copy of the program, so the trigger inserter 410 inserts the trigger in the capture copy 210 of the program [constructing an initialization sequence for the first procedure of the software program based on the execution log, wherein the initialization sequence comprises an ordered representation of program instructions which when executed invoke the first procedure]. Then the data capturer 412 captures the ECE data 214 during execution of the capture copy of the program. The capture copy 210 can run as a production copy, for example; see also col. 20:57-col. 21:9, and col.23:1-15.); and 
automatically generating an arrange section of a unit test for the first procedure of the software program based at least in part on the initialization sequence (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:10-18, the system 400 also includes a data capturer 412 whose code upon execution with the processor and in response to operation of the trigger captures data 214 which aids exercise of the non-covered portion in at least the test environment. Thus, code execution coverage 802 of the program is expanded in the test environment by the capture of data 214 which aids exercise of program code that was not being exercised previously by the set of tests; col. 12:60-61, 534 component test; may also be referred to as "unit test"... tests the operation of a unit in isolation from other units; col. 19:66-col. 20:3, As to unit test insufficiency; col. 23:12-16, Captured 1020 ECE data is made 1022 available for future testing of the program, thereby expanding 1024 coverage 802 of the program; see also Abstract, Captured ECE data is automatically made available in the test environment, thus expanding code execution coverage of the program in the test environment; see also col. 19:14-16.).
	Although Zinger discloses instrumenting a software program (see above), it does not appear to explicitly disclosure during execution of a software program.  However, this is taught in analogous art, Mehta (Fig. 3 and associated text, e.g., [0031], FIG. 3 illustrates a method for dynamic instrumentation of interpreted software code; see also [0032]-[0034] and Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta because “dynamic instrumentation of code ... [is] quite useful” and it can “help test and debug applications like large websites which stay up for a very long period of time and are performance critical,” as suggested by Mehta (see [0018] and [0037]).

With respect to claims 3 and 11, Zinger further discloses in accordance with a determination that the execution of the first procedure satisfies the first predetermined coverage criterion: recording, by the computing system, second execution information to the execution log, wherein the second execution information is based at least in part on second instrumentation data received from a second instrumented code section of the executing software program associated with a second procedure of the software program (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; col. 18:51-57, The enhanced system 400 distinguishes between covered and non-covered portions of a program 208, and inserts triggers 408 into the program to help capture data 214 that will exercise the non-covered portions 404.  A given portion of the program 208 is thus covered or non-covered with respect to a particular time; non-covered portions 404 become covered portions 402 as part of execution coverage expansion; see also the Abstract.). 

With respect to claims 4 and 12, Zinger further discloses wherein the second procedure is executed prior to execution of the first procedure (Figs. 1, 2, 4-6, 8, and 10 along with associated text, e.g., col. 6:57-58, The threads may run in ... sequence.).

With respect to claims 5 and 13, Zinger further discloses prior to the second procedure being executed, instrumenting, by the computing system, a second code section of the executing software program associated with the second procedure to produce the second instrumented code section (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program [instrumenting] in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution [instrumenting the first code section occurs prior to the first procedure of the software program being executed]; col. 18:51-57, The enhanced system 400 distinguishes between covered and non-covered portions of a program 208, and inserts triggers 408 into the program to help capture data 214 that will exercise the non-covered portions 404 [portions, i.e. first and second]; see also the Abstract.).

With respect to claims 6 and 14, Zinger further discloses receiving, by the computing system, the second instrumentation data from the second instrumented code section [during execution] of the second procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-28, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program. In such systems, the trigger inserter 410 may insert the trigger 408 in the program [instrumenting] in response to operation of the test set insufficiency detector. Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; col. 18:51-57, The enhanced system 400 distinguishes between covered and non-covered portions of a program 208, and inserts triggers 408 into the program to help capture data 214 that will exercise the non-covered portions 404 [portions, i.e. first and second]; see also the Abstract.) and Mehta further discloses during execution (e.g., Fig. 3 and associated text, e.g.,  [0048], The analysis tool may read coverage ... dynamically, and provides a comprehensive report describing which parts of the code were not tested or executed; see also [0047] and [0049].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta for the same reason set forth above with respect to claim 2.

With respect to claim 9, Zinger also discloses wherein determining whether the execution of the first procedure satisfies the first predetermined coverage criterion occurs (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:19-22, a test set insufficiency detector 414 which upon execution with the processor detects that the set of tests 216 is insufficient to exercise the non-covered portion of the program.) and Mehta disclose prior to a program instruction being executed to return control flow from the first procedure (e.g., Fig. 3 and associated text, e.g., [0048], The analysis tool may read coverage ... dynamically, and provides a comprehensive report describing which parts of the code were not tested or executed; see also [0047] and [0049].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zinger with the invention of Mehta for the same reason set forth above with respect to claim 2.

With respect to claim 18, Zinger also discloses wherein the first predetermined coverage criterion includes one or more of a function coverage, a statement coverage, a condition coverage, a branch coverage, [or an edge coverage] (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 30:27-32, The non-covered portion 404 includes code which is not exercised 702 by a set of tests 216 with regard to an execution coverage 802, e.g., path coverage 806, statement coverage 814, Boolean condition coverage 828, function coverage 810, parameter value coverage 834, loop coverage 840, etc.; see also col. 19:31-35, The illustrated system 400 includes functionality 406 to identify a non-covered portion 404 of a program and functionality 410 to insert a trigger in the program at a point where that portion 404 will get exercised or is being exercised. For instance, if the body of a loop or a branch of a switch is not being exercised, then the trigger could be inserted "above" the first instruction 116 of that loop body or that branch.).

With respect to claim 19, Zinger also discloses wherein execution of the first procedure occurs at least in part as a result of a user interaction with the software program (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 19:7-10, user inputs 202 enter the capture environment 204, where some of them activate triggers in a capture copy 210 of a program 208, resulting in the capture of ECE data 214.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Mehta, as applied to claims 3 and 11 above, and further in view of Mola (20200026639 -- hereinafter Mola).

	With respect to claims 7 and 15, Zinger also discloses wherein the execution log includes [a sequence of program instructions] related to invocation of the first procedure and invocation of the second procedure (e.g., Figs. 2, 4-6, 8, and, 10 along with associated text, e.g., col. 21:25-28, Insufficiency may be detected, e.g., using familiar code coverage tools, or by inserting breakpoints 602, 604 or watchpoints 608 and noting which ones are not hit during test-driven program 208 execution; col. 18:51-57, The enhanced system 400 distinguishes between covered and non-covered portions of a program 208, and inserts triggers 408 into the program to help capture data 214 that will exercise the non-covered portions 404; see also the Abstract.).
	Zinger does not appear to explicitly disclose a sequence of program instructions. However, this is taught in analogous art, Mola (e.g., Figs. 1-3D and associated text, e.g., [0042] FIG. 2 illustrates a method 200 for logging trace data for program code execution at instruction level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mola because “it may be useful for debugging program code,” as suggested by Mola (see [0002]).

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Mehta and Mola, as applied to claims 7 and 15 above, and further in view of Opstad et al. (20120304010 -- hereinafter Opstad).
	
	With respect to claims 8 and 16, Zinger in view of Mehta and Mola does not appear to explicitly disclose iteratively filtering the sequence of program instructions included in the execution log thereby to produce a filtered subsequence of program instructions, the filtered subsequence of program instructions determined to satisfy a first filtration criteria; and constructing the initialization sequence based on a traversal of the filtered subsequence of program instructions. However, this is taught in analogous art, Opstad (e.g., Figs. 1-2 and associated text, e.g., [0042], the generating execution traces, determining tainted branches and filtering tainted branches stages will be executed using the new template, resulting in an updated taint perimeter based on the execution data flow from the new template. Future test cases generating in the monitoring the taint perimeter stage will benefit from this refined taint perimeter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Opstad because it will “efficiently and effectively measure and extend the code coverage of the software code,” as suggested by Opstad (see [0015]).

With respect to claim 17, Opstad further teaches wherein the first filtration criteria is based on a measured change of coverage (e.g., Figs. 1-2 and associated text, e.g., [0042], Embodiments of the system 100 and method generate a new test case from the set of templates (box 340). Next, the new test case is executed (box 345). A determination then is made as to whether there is new code coverage (box 350) [based on a measured change of coverage]. If there is new code coverage, then the new test case is added to the set of templates (box 355). In addition, the generating execution traces, determining tainted branches and filtering tainted branches stages will be executed using the new template, resulting in an updated taint perimeter based on the execution data flow from the new template.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Opstad for the same reason set forth above with respect to claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192


/Thuy Dao/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                


      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 11.
        2
        3 See Zinger at col. 21:19-28.
        4 See Zinger at col. 19:66-col. 20:3col. 21:29-38, col. 21:10-18, and col. 23:12-16.
        5 See Remarks at p. 11.
        6 See Remarks at pp. 11-12.
        7
        8 See Remarks at p. 12.